Decided February 21, 1929.
Be it remembered that on the twenty-fourth day of January, 1929, there was filed in this court a copy of a judgment-roll duly certified by George E. Arnold, as clerk of the district court of Musselshell county, Montana, in that certain cause entitled "The State of Montana, Plaintiff, v. W.W. Barton,Defendant," from which judgment-roll it appears to this court that the said W.W. Barton on the twenty-second day of November, 1928, was accused by information filed, of having committed a felony in the said county of Musselshell on or about the fifteenth day of August, 1926; that the defendant duly entered his plea of not guilty of the offense charged; that thereafter he was tried upon the said information before a jury, was found guilty of the felony charged in the information, and thereupon the court entered judgment to the effect that the said W.W. Barton having been found guilty of the crime of felony charged in the information, be punished by confinement in the state prison of the State of Montana for the term of not less than two and one-half years nor more than five years, upon which judgment, duly given and made on the twelfth day of February, 1929, the said W.W. Barton was remanded to the custody of the sheriff of Musselshell county, Montana, to be delivered by him into the custody of the proper officers of the state prison. *Page 614 
That thereafter, L.V. Ketter, as assistant attorney general of the state of Montana, filed in this court a complaint setting forth, inter alia, the facts aforesaid, praying that a summons issue under the seal of this court requiring the said W.W. Barton to appear and show cause why his name should not be stricken from the roll of attorneys of this state and why he should not be forever disbarred from the practice of law in this state; that thereupon an order of this court was entered directing the clerk of this court to issue an appropriate summons under the seal of this court, directed to the said defendant, which summons was issued on the twenty-fourth day of January, 1929; that thereafter, and on the twenty-ninth day of January, 1929, the summons was personally served upon the said W.W. Barton in Powell county, Montana, by the sheriff of Powell county, Montana; that no appearance having been made by the said defendant within the time limited in said summons and prescribed by law, this court on the nineteenth day of February, 1929, ordered that the default of the said defendant W.W. Barton be entered, which has been done accordingly.
It is therefore ordered, adjudged and decreed that the said W.W. Barton be, and he is hereby, disbarred from his office as an attorney and counsellor at law in the state of Montana and that his name be stricken from the roll of attorneys and counsellors at law of this state.
And it is further ordered, adjudged and decreed that the said W.W. Barton be, and he is, forever disbarred and prohibited from practicing law in this state.